Citation Nr: 1700354	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  11-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for a right upper extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to July 1960 and from October 1961 to August 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2014, the Board remanded the claim for additional development, to include providing the Veteran with a VA examination of his right upper extremity.  In a January 2015 rating decision, the Appeals Management Center granted a 40 percent rating from September 29, 2014.

In November 2015, the Board granted a 40 percent rating beginning March 30, 2009.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the Board's November 2015 decision that denied entitlement to a rating in excess of 40 percent.  That issue is once again before the Board.

The Board notes that although the issues of entitlement to earlier effective dates for awards of service connection for migraines and PTSD have been certified to the Board, because there is a pending hearing request in connection with those issues, they are not yet ripe for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's right upper extremity disability has been manifested by moderate, but not severe, incomplete paralysis of all radicular groups.



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 40 percent for a right upper extremity disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8510-8516, 8518 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, VA provided adequate notice in a letter sent to the Veteran in August 2009.

VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations in August 2009, March 2010, and September 2014.  The resulting reports describe the Veteran's right upper extremity disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board further finds that there has been substantial compliance with the directives from the Board's August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the remand, the RO arranged for the Veteran to undergo a VA examination for his right upper extremity in September 2014.  Additionally, recent VA treatment records have been associated with the Veteran's electronic record.  Accordingly, the requirements of the remands were ultimately accomplished and their instructions were substantially complied with.  Id.

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran filed an increased disability rating claim on March 30, 3009.  Up until September 29, 2014, the Veteran's right upper extremity disability was rated as 30 percent disabling under DC 8714.  Beginning September 29, 2014, the diagnostic code was changed to DC 8513, and the Veteran's disability rating was increased to 40 percent.  In November 2015, the Board granted a 40 percent rating beginning March 30, 2009.  Accordingly, the Board will consider whether a rating in excess of 40 percent is warranted, exclusive of any temporary total evaluations.

The Board will consider any potentially applicable DC in its analysis.  Disease of the peripheral nerves of the upper extremities are rated under 38 C.F.R. § 4.124a, DCs 8510 to 8719.  The Veteran's right upper extremity is his dominant extremity, so the following DCs are listed accordingly.

The term "incomplete paralysis" with this or other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups, if affecting the major extremity.  38 C.F.R. § 4.124, DCs 8510, 8511, 8512, 8513.

Severe incomplete paralysis of the upper radicular group, middle radicular group, lower radicular group, radial or the median nerve warrants a 50 percent rating if affecting the major upper extremity.  A 70 percent rating is warranted for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, DCs 8510, 8511, 8512, 8514, and 8515.  A 70 percent evaluation is warranted for severe incomplete paralysis of the major extremity of all radicular groups.  38 C.F.R. § 4.124a, DC 8513.  DCs 8517 and 8519, applicable to the musculocutaneous and long thoracic nerves, provide for maximum schedular ratings of less than 40 percent.  38 C.F.R. § 4.124a.

On March 19, 2009, the Veteran underwent an excision of a bone spur and soft tissue surgery on his right hand.  The postoperative diagnosis was a bone spur from degenerative changes and possible ganglion, possible neuroma, on the dorsal aspect index metacarpophalangeal joint of the right hand.

Subsequently, on August 19, 2009, the Veteran underwent another surgical procedure to remove a neuroma from the dorsal aspect of the right hand.  The Veteran was informed at the time of this surgery that the procedure would result in a considerable area of decreased sensation on the dorsal aspect of the right hand.

Shortly thereafter, the Veteran underwent a VA examination for his right upper extremity.  The examiner initially noted the March 2009 bone spur removal, and next noted the August 2009 neuroma excision.  The examiner also indicated that the examination would be limited by the residuals of the most current surgery.  The examiner found good motor movement of the Veteran's right hand.  Strength testing was not conducted due to the recent surgery.  Most touch and movement of the Veteran's right hand caused significant pain.  A sensory function report showed normal vibration, normal pain, but absent light touch sensation in the dorsum of the right hand extending to the medial forearm.  A peripheral nerve test of the right upper extremity was normal.

The examiner diagnosed the Veteran with post-surgical neuropathy of the right hand, which was caused by the August 19, 2009 excision of the neuroma in the right hand.  The examiner noted that there was nerve dysfunction and neuralgia.  This condition resulted in severe effects on chores, mild effect on shopping, recreation, bathing, dressing, and toileting, and moderate effect on exercise.  The examiner again noted that the Veteran was in the post-operative period of the removal of the neuroma on the dorsum of his right hand.  The Veteran had residual swelling and numbness around the surgical site.

In an October 2009 rating decision, the RO assigned a temporary evaluation of 100 percent from March 18, 2009, to May 1, 2009, and from August 19, 2009, to October 1, 2009, based on surgical or other treatment necessitating convalescence.

The Veteran was seen by Dr. J.C.M. at a private sports medicine clinic in March 2010, who provided an assessment of the Veteran's right upper extremity disability.  The doctor detailed the surgical history from 2009, noting that the August 2009 surgery did lighten the dysesthesias and paresthesias the Veteran experiences with use of his hand, though not completely correcting the problem.  At that time, the Veteran continued to suffer with symptoms of the neuroma over the dorsal aspect of the right hand.  The Veteran would experience a sharp burning type of pain when using his right hand forcefully.  This symptom resulted in weakened grip and decreased dexterity.

The Veteran was subsequently afforded another examination for his right upper extremity disability in March 2010.  After thoroughly describing the Veteran's right upper extremity disability history, including the two surgeries in 2009, the examiner conducted a physical examination.  A motor examination showed weak hand grasp caused by the radial and ulnar nerves in the right upper extremity.  A sensory function test revealed decreased vibration sensation in the second finger of the right hand.  The reflexes in the right finger jerk were diminished.  The Veteran held his second right finger in the extension position, informing the examiner that pain occurred when the finger was curled or flexed.  The Veteran was able to touch his first, fourth, and fifth fingers to his palm smoothly without difficulty.  He was unable to touch the second finger to his palm due to pain.  He was able to flex the second finger one half of the way in comparison to the first, third, fourth, and fifth fingers.  He was unable to touch the third finger to his palm, which caused a numb feeling.  The Veteran was able to flex the third finger approximately three fourths of the way in comparison to the first, second, fourth, and fifth fingers.

An electromyography test, nerve conduction studies, or other tests were not conducted.  The examiner diagnosed the Veteran with excision of neuroma with sharp burning type pain when hand is used forcefully, weakness of grip, and decreased dexterity, these symptoms being normal consequences of the two 2009 surgical procedures.  Before addressing subsequent evidence, the Board notes, as reflected by a subsequent September 2014 VA examination, this examination did not provide any insight into the level of involvement of both the right ulnar and radial nerves.

Of record is a September 2011 new patient consultation from a private treatment provider.  That record documents Dr. R.G.E. administering a steroid injection to treat the Veteran for radial forearm and lateral arm pain.  Generally, the Veteran described having pain in the right upper extremity for a long time.  He specifically pointed to the radial forearm and lateral arm extending to the dorsum of the wrist and hand as the location of pain.  A physical examination showed tenderness overlying the right radial tunnel.  Provocative testing for radial tunnel syndrome was positive, these tests including resisted extension of the wrist and resisted long finger extension as well as resisted supination.  Dr. R.G.E. noted that provocative testing for peripheral nerve compression was otherwise negative.

Dr. R.G.E. subsequently performed a release of right radial tunnel syndrome on October 10, 2011.  Accordingly, in a December 2011 rating decision, the Veteran was awarded a temporary evaluation of 100 percent from October 10, 2011, to December 1, 2011, based on surgical treatment necessitating convalescence.

In November 2011, the Veteran presented for a physical medication rehabilitation consultation at the VA medical center.  On examination, the Veteran showed decreased sensation in the right upper extremity, in particular, in his hand and fingers.  The Veteran also had limited and painful range of motion in the right hand and digits, frequent flare-ups, causing increased pain, swelling, and limitation in function, pain with palpation, impaired muscle strength, and general impaired functional impact.

Pursuant to the Board's August 2014 remand, the Veteran underwent a peripheral nerves VA examination on September 29, 2014.  In noting the Veteran's medical history, the examiner explained that the March 2010 VA examination needed clarification as to the involvement of the ulnar and radial nerves.  Present symptoms at that time in the right upper extremity were moderate constant pain, moderate intermittent pain, and moderate numbness.  The Veteran's right upper extremity disability resulted in decreased grip and thumb to index finger pinch. There was decreased sensation in the right inner/outer forearm, hand, and fingers.  Right Tinel's sign was positive.  The examiner found that there was moderate incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, moderate incomplete paralysis of the ulnar nerve, and moderate incomplete paralysis of the lower radicular group.

The examiner noted that up until the Veteran's carpal tunnel repair, the Veteran did not have symptoms of ulnar neuropathy.  At the time of the examination, the Veteran had some sensation loss along the ulnar distribution.

Regarding functional impact, the examiner noted that the Veteran had limited dexterity of his dominant right hand and had difficulty holding onto objects.  Strength was diminished, so the Veteran had limited use of the hand.  Nearly all right upper extremity movement caused some level of pain, limiting use.

In November 2015, the Board, in pertinent part, denied a rating in excess of 40 percent for the right upper extremity disability.  The Veteran appealed to the Court and in the July 2016 JMPR, the Court vacated that portion of the Board's decision that denied entitlement to a rating in excess of 40 percent.  The JMPR found that although the Board had acknowledged that the September 2014 examination revealed non-sensory impairment - decreased grip, limited dexterity, difficulty holding objects, diminished strength, limited use and movement - the Board had not explained why these symptoms did not support a rating in excess of 40 percent.  The JMPR found this to be "especially problematic" given the M21-1 provisions indicating that impairment beyond those that are wholly sensory may warrant a severe rating under 38 C.F.R. § 4.124a.  See M21-1, III.iv.4.G.4.b-c.

Here, initially, the Board finds the September 2014 VA examination more probative than the August 2009 and March 2010 VA examination reports.  As the August 2009 examination was conducted within a few days of a recent right hand surgery, and the Veteran was still experiencing residuals of the August 2009 surgery at the time of his March 2010 examination, neither examination report is an accurate indicator of the severity of the Veteran's right upper extremity disability.

Next, the September 2014 examination report provides a comprehensive description of what nerves were impacted by the Veteran's right upper extremity disability.  While nerve damage was discussed in the March 2010 VA examination, a discussion of the severity of paralysis, numbness, or pain was not provided.  The first clear discussion of the severity of the Veteran's right upper extremity disability, to include which nerves were implicated in the condition, appears in the September 2014 examination.  At that time, the examiner found moderate incomplete paralysis of the radial nerve, moderate incomplete paralysis of the median nerve, moderate incomplete paralysis of the ulnar nerve, and moderate incomplete paralysis of the lower radicular group.

Based on this examination report and the Veteran's reports regarding the severity of his condition throughout the appeal period, the Board finds that the September 2014 examiner's characterization of the disability as moderate incomplete paralysis of the radial, median, ulnar, and lower radicular nerves to be apt.  While the September 2014 examiner found some motor impairment including decreased grip and thumb to index finger pinch, limited dexterity of his dominant right hand, difficulty holding onto objects, and pain and diminished strength which resulted in limited use of the hand, the Board does not find that these non-sensory impairments rise to the level of "severe incomplete paralysis."  Although the M21-1 provides that where the peripheral nerve disability is manifested by sensory impairment only, the highest rating that may be assigned is for the moderate degree of impairment, it also advises that, "Important: This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate [emphasis in original]."  M21-1, III.iv.4.G.4.b.

Rather, the M21-1 provides that a moderate degree of incomplete paralysis includes situations where there are combinations of significant sensory changes and reflex or motor changes of a lower degree; or, motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  M21-1, III.iv.4.G.4.c.

Severe incomplete paralysis is applicable where there is motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Id.  Further, even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Id.

Here, there is no question that the Veteran's disability is manifested by both sensory and non-sensory symptoms.  The issue is the severity of the non-sensory symptoms; or, more precisely, whether these non-sensory symptoms reflect motor changes of a lower degree or a very high level of disability to include symptoms resembling complete paralysis.

The September 2014 examiner found decreased grip and thumb to index finger pinch, limited dexterity of the right hand, difficulty holding onto objects and diminished strength.  While these findings certainly demonstrate some motor impairment, the Board finds that they are more accurately described as of a lower degree than a very high level of disability.  Indeed, the examiner's choice of modifiers - decreased grip, limited dexterity, difficulty holding onto objects, diminished strength, limited use and movement - does not convey the idea that there is significant impairment, much less something akin to complete paralysis.  Rather, these descriptions tend to show that there is reduced motor function, but that he had grip strength, dexterity, the ability to hold onto objects and use and movement of the right lower extremity.  As such, the Veteran's overall disability picture is best described as a combination of significant sensory changes and motor changes of a lower degree.  Such a description is applicable to the moderate incomplete paralysis category, see M21-1, III.iv.4.G.4.c., and accords with the examiner's overall description of the disability as moderate incomplete paralysis.  As none of the applicable DCs provide for a rating in excess of 40 percent for moderate incomplete paralysis, the claim must be denied.  38 C.F.R. § 4.124, DCs 8510-19.


ORDER

Entitlement to a disability rating in excess of 40 percent for a right upper extremity disability is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


